PER CURIAM.
We affirm. The order awarding appellant attorney’s fees did not create a judgment lien as it was not a recordable instrument. §§ 28.29 and 55.10, Fla.Stat. (1989). Recording the nonrecordable order was a nullity. See Malsby v. Gamble, 61 Fla. 327, 54 So. 766 (Fla.1911). Appellant had no legal claim to the receivership funds remaining after the foreclosure sale, and therefore no standing to challenge the trial court’s order which disbursed the funds to appellee.
GUNTHER and GARRETT, JJ., and MCNULTY, JOSEPH P„ Associate Judge, concur.